Citation Nr: 0628126	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
February 13, 2003 rating decision which failed to assign 
separate 10 percent schedular disability evaluations for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Sioux Falls, South Dakota.  That decision denied 
the veteran's claim and he has appealed, claiming that it was 
clear and unmistakable error not to assign separate ratings 
for tinnitus - 10 percent for each ear.  


FINDINGS OF FACT

The February 13, 2003, rating decision, which confirmed and 
continued a previously assigned 10 percent evaluation for 
bilateral tinnitus, was supported by the evidence then of 
record and was consistent with VA laws and regulations then 
in effect.


CONCLUSION OF LAW

The February 13, 2003, rating decision which confirmed and 
continued a 10 percent rating for bilateral tinnitus was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claims of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist: (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra). 
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a) (2006).  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE had the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.

Service connection for bilateral tinnitus was originally 
granted in a rating decision of June 12, 1983.  That rating 
action awarded a 10 percent disability evaluation.  In 
January 2003, the veteran submitted a claim to the RO asking 
that separate 10 percent ratings for tinnitus be assigned for 
each ear.  The RO subsequently denied the veteran's claim; 
the rating action was issued on February 12, 2003.  Following 
notification of that action, the veteran filed a notice of 
disagreement claiming that clear and unmistakable error 
occurred when the RO did not assign separate 10 percent 
ratings for each ear.  The veteran, through his accredited 
representative, has argued that Diagnostic Code 6260 was 
misapplied and that separate ratings were permissible.  

Tinnitus is evaluated under Diagnostic Code 6260.  38 C.F.R. 
Part 4 (2006).  At the time that the veteran was granted 
service connection and at the present time, this diagnostic 
code has provided a 10 percent rating for bilateral tinnitus.  
It has not provided for separate ratings for each ear, 
despite the veteran's arguments that Diagnostic Code 6260 was 
misapplied and that separate ratings were permissible.  Id.  

While the rating schedule does provide for rating each ear 
for otitis media, otitis externa, and ear neoplasms, it 
specifically did not address the "bilateral" condition in 
38 C.F.R. Part 4, Diagnostic Code 6260 (2006) for tinnitus.  
Otitis media, otitis externa, and ear neoplasms are all 
conditions that may affect only one or both ears and may have 
separate complications when bilateral.  Tinnitus, on the 
other hand, has been defined by the Court as a ringing, 
buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 
196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, either tinnitus is present or it isn't and a 
single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.  Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002).  At the time that the 
veteran was rated 10 percent for bilateral tinnitus, there 
was no statutory, regulatory, or case authority which 
required VA to make a determination of 10 percent for 
tinnitus for each ear for a total of 20 percent.

Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  
However, VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under 38 C.F.R. Part 4, Diagnostic Code 6260 
(2006), regardless of whether the tinnitus is perceived as 
unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10-percent for 
tinnitus, as does the current version of Diagnostic Code 
6260.  38 C.F.R. Part 4 (2002) and (2006) As such, there was 
no misapplication of Diagnostic Code 6260, and no CUE in the 
February 13, 2003, rating decision.  

Accordingly, there was no CUE in the February 13, 2003, 
rating decision which confirmed and continued a 10 percent 
rating for bilateral tinnitus; the claim is denied.  


ORDER

There was no CUE in the February 13, 2003, rating decision 
which conformed and continued a previously assigned 10 
percent rating for bilateral tinnitus.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


